DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacDonald et al. (U.S. Patent 3,596,859 A).
With regards to Claim 1, MacDonald discloses a holder [Figures 1-6] for a light source [note Figure 6] including:
A first arm (11, 18) having a first arm first end (20-21) and a first arm second end (17, 19) opposite the first arm first end, the first arm first end including a first clip (12, 22-24); and 
A pivot member (10, 13, 15) having a pivot member central axis [note Figure 3]; and
Wherein the first arm second end is connected to the pivot member at a first location [e.g., (16)], the first arm is configured to pivot around the pivot member central axis [note Figure 3: first arm can pivot/bend/flex during installation], and the pivot member is configured to frictionally engage with the light source [note Figure 6].
With regards to Claim 2, MacDonald discloses the first arm and the first clip are made of a first single integral piece of material [note Figures 1-6 and Claim 3].
With regards to Claim 3, MacDonald discloses the first arm and the pivot member are made of one integral piece of material [note Figures 1-6 and Claim 3].
With regards to Claim 5, MacDonald discloses the first arm and the pivot member being made of one integral piece of material [note Figures 1-6 and Claim 3].
With regards to Claim 20, MacDonald discloses there is only one arm [note Figures 1-6].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al. (U.S. Patent 3,596,859 A) as applied to Claims 1 and 3, respectively  above, and further in view of Weitz (U.S. Patent 1,774,775 A).
With regard to Claims 4 and 6, MacDonald discloses the claimed invention as cited above, but does not specifically teach the first clip being slideably connected to the first arm.
Weitz teaches a clip (14) being slideably connected to an arm (1) [note Figure 1].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the first clip of MacDonald to be slideably connected to the first arm, as taught in principle by Weitz, in order to provide greater flexibility/adjustment as needed for various attachment purposes.
Allowable Subject Matter
Claims 7-10 and 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to Claims 7-10 and 11-19, the Applicant has sufficiently claimed and defined the holder, whereby the prior art fails to teach or suggest the combination of structural and functional limitations claimed in the preceding base claims and therein to:
Claims 7-8: the first clip including a first clip protrusion including a plurality of ribs extending from an outer surface thereof, the first arm includes a first arm hole including a plurality of slots passing through a sidewall thereof, and the plurality of ribs are configured to interact with the plurality of slots to form a locking mechanism;
Claims 9-10: the first clip includes a first clip sleeve having a first clip sleeve hole including a plurality of slots passing through a sidewall thereof, the first arm including a plurality of ribs extending from an outer surface thereof, and the plurality of ribs are configured to interact with the plurality of slots to form a locking mechanism; and
Claims 11-19: the first clip being configured to frictionally engage with a first mounting bolt of a visual flow indicator or sight flow indicator.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but is not considered exhaustive: U.S. Patent 5,542,636 to Mann et al. that teaches a light clip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tuesday, May 10, 2022

/Jason M Han/Primary Examiner, Art Unit 2875